June 25, 2007 United States Securities and Exchange Commission Mail Stop #3561 Washington DC 20549 ATTENTION: Mr. Ethan Horowitz Dear Sirs: RE: Modern City Entertainment Inc. Item 4.01 Form 8-K Filed June 19, 2007 File No. 000-50468 We are in receipt of your letter dated June 20, 2007 and provide herewith a marked copy of a revised Form 8KA related to our change of auditors which we believe incorporates the required amendments pointed out in your letter. The amended report has been filed as required. Further, please accept this letter as a statement from the Company that: · The Company recognizes that they are responsible for the adequacy and accuracy of the disclosure in the filing; · We understand that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · We understand that the Company cannot assert staff comments as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. We thank you for your attention to the matters addressed herein and assure you that we will ensure that more rigorous review procedures will be implemented by management to assure more complete compliance in the future. Yours truly, Date June 29, 2007 By: /s/William Erfurth NameWilliam Erfurth TitlePresident cc.Mr. James Vandeberg – Otto Law Group Mr. Kevin Hanson – Amisano Hanson, Chartered Accountants Mr. Brad Hacker – Kramer Weisman & Associates, CPA’s
